The defendant, who is under complaint for keeping intoxicating liquors for sale in violation of the statute, moved the court below to quash the complaint, and, after verdict of guilty, to arrest the sentence, because the complaint did not charge any offence, in that it omitted to charge that the defendant kept the liquors for sale in this State, "to be used as a beverage." Both motions were denied and the defendant excepted. The charge corresponds with the amended statute, which likewise omits the words "to be used as a beverage," and is therefore sufficient in this respect, unless the statute is unconstitutional in consequence of the omission. In State v.Kane, 15 R.I. 395, we carefully considered the point here raised, and expressed the opinion that while the fifth amendment to the Constitution, commonly called the prohibitory amendment, makes it *Page 410 
obligatory on the General Assembly to enact laws to prevent the sale of intoxicating liquors "to be used as a beverage," it does not take away from the General Assembly, either expressly or by implication, the power which it previously had to restrict the sale for other purposes to certain persons or classes of persons; but rather, on the contrary, makes it their duty to impose such a restriction, if, by so doing, they can the more effectually prevent the selling and keeping for sale for use as a beverage.
We remain of the opinion there expressed.
Exceptions overruled.